Mikoll, J.
(dissenting). I respectfully dissent. In my view the first degree perjury conviction of defendant upon his plea of guilty precludes defendant from using the defense that his confession was obtained as the result of being beaten and threatened by the City of Albany police. Since the perjury plea and conviction bar defendant from contesting the voluntariness of his confession, there is no need to reverse for County Court’s error in refusing to charge the jury that the People had the burden of proving the voluntariness of the confession beyond a reasonable doubt.
The admissions contained in the plea minutes of the perjury conviction are so substantial as to negate defendant’s entire testimony that the confession was the result of police misconduct in beating and threatening defendant. Defendant admitted that his testimony that he was beaten by Officer Kenneth Kennedy and other police officers was false. In the plea colloquy defendant admitted that the statements "[t]hey (the police) concentrated on the groin” and that "Kennedy mainly hit me in the groin and the head” were untrue. His testimony that "[t]he police threw me to the ground” was false. Admittedly his purpose in giving this testimony was to "mislead the jury”.
Defendant’s admissions not only referred to the acts of Kennedy but of other officers as well. These admissions are so broad and substantial as to undermine the truthfulness of his entire defense that his confession was involuntary.
In my view it is unsound for the majority to rely on People v Ayiotis (23 AD2d 760) as limiting the conclusiveness of the plea of guilty to only part of such defense because defendant’s perjury plea was to only one count of the indictment. In Ayiotis, the guilty plea was to a lesser included count of the indictments (see, supra) and, thus, the crime to which the defendant pleaded in that case was in effect only a legal fiction (see, e.g., People v Clairborne, 29 NY2d 950, 951; People v Foster, 19 NY2d 150, 153-154). Here, defendant’s perjury plea was to the crime of perjury in the first degree as charged which established every element of that crime. Further, the Ayiotis court, in sentencing the defendant therein, indicated that it was basing the sentence imposed on a higher crime in terms of punishment than that to which the defendant had pleaded (see, People v Ayiotis, supra).
*118Contrary to the view of the majority, in my opinion the perjury conviction itself is sufficient to preclude defendant from relitigating the issue of the voluntariness of his confession. The contention that defendant’s confession was involuntary on the facts of this case in essence rests only on the defense that the police obtained the confession through misconduct by threatening and beating defendant. As noted, that defense has been destroyed by defendant’s perjury plea and conviction. The remaining evidence is insufficient to sustain an involuntary confession defense. This then is an appropriate case for the application of the doctrine of collateral estoppel. The test of the identicality of issue has been met.
Although, as the majority states, there is an unresolved substantial question as to whether collateral estoppel should be applied against a criminal defendant or the prosecution on an issue which would otherwise have to be determined by the jury in any separate criminal action, in my view it is appropriate to apply the doctrine in these circumstances. Defendant stands before this court relying on his own perjured testimony, which induced the occasion for the erroneous instruction, to gain the reversal of his conviction. He seeks to profit by his own wrongdoing and this court should not permit anyone to do so (see, People v Thompson, 41 NY 1, 6-7). The estoppel doctrine should be applied in order to preserve the integrity of the judicial system and to prevent a perversion of justice (see, People v Kulis, 18 NY2d 318, 323). The principle involved is demonstrated in People v Kulis (supra), where the Court of Appeals, writing per curiam, quoted the opinion of Justice Frankfurter in Walder v United States (347 US 62, 64-65) as follows: "The prosecution cannot 'use the fruits of such unlawful conduct to secure a conviction’ but '[i]t is quite another [thing] to say that the defendant can turn the illegal method by which evidence in the Government’s possession was obtained to his own advantage, and provide himself with a shield against contradiction of his untruths. Such an extension of the Weeks doctrine [Weeks v. United States, 232 U.S. 383] would be a perversion of the Fourth Amendment.’ ” (People v Kulis, supra, at 323.) In People v Rivera (58 AD2d 147, affd 45 NY2d 989), Justice Silverman, writing for the majority and also quoting Walder v United States (supra, at 65), said, " '[T]here is hardly justification for letting the defendant affirmatively resort to perjurious testimony in reli*119anee on the Government’s disability to challenge his credibility.’ ” (People v Rivera, supra, at 151.) Rivera, however, involved use of an affidavit of a former attorney for the defendant against the defendant as a vicarious admission (see, supra, at 148). Here, we are concerned with defendant’s own in-court admissions which were part of a plea of guilty to perjury.
The instant case is unique in that the majority relies on defendant’s admittedly false trial testimony and argues that this court is not entitled to consider that the testimony is false because the doctrine of collateral estoppel should not be applied against a criminal defendant. The rules set down in People v Plevy (52 NY2d 58) and People v Fagan (66 NY2d 815) governing the application of the doctrine of collateral estoppel do not require this court to rely on defendant’s false testimony. Rather, this is just such a case where it appears appropriate to apply the doctrine of collateral estoppel to prevent a perversion of justice.
Review of the record in the perjury conviction reveals that defendant had a full and fair opportunity, including incentive, to litigate the facts determined therein. Consequently, the argument that the issue of collateral estoppel is premature should be rejected.
Accordingly, I would conclude that the effect of defendant’s perjury conviction and plea is to preclude him from being able to present the defense on retrial that his confession was involuntarily obtained as the result of police threats and violence. Consequently, the issue of whether County Court erred in its failure to charge that the People had the burden of proving the voluntariness of the confession beyond a reasonable doubt is rendered academic. In view of defendant’s conduct and the circumstances of this case, defendant should be estopped from profiting from his own fraud on the judicial system. I would therefore adhere to this court’s original decision and affirm the judgment of conviction.
Mahoney, P. J., and Yesawich, Jr., J., concur with Levine, J.; Casey, J., dissents and votes to affirm in an opinion; Mikoll, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law, and matter remitted to the County Court of Albany County for a new trial.